     KNIGHT LAW GROUP LLP
                                                                      JS-6
 1
     Steve Mikhov (SBN 224676)
 2   stevemusfc@knightlaw.com
 3   Russell Higgins (SBN 226124)
     russellh@knightlaw.com
 4   Roger Kirnos (SBN 283163)
 5   rogerk@knightlaw.com
 6   10250 Constellation Blvd., Suite 2500
     Los Angeles, CA 90067
 7   Telephone: (310) 552-2250
 8   Fax: (310) 552-7973
 9   THE ALTMAN LAW GROUP
10   Bryan Altman (SBN 122976)
     10250 Constellation Blvd., Suite 2500
11
     Los Angeles, CA 90067
12   Telephone:(310) 277-8481
13   Facsimile: (310) 277-8483
14   Attorneys for Plaintiff
     MARK PEDANTE
15                        UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17
18                                                      CV 17-06656-AB (FFMx)
     IN RE: FORD MOTOR CO. DPS6
19                                           Case No.: 2:18:-ML-02814-AB-FFM
     POWERSHIFT TRANSMISSION
20   PRODUCTS LIABILITY
     LITIGATION                              JOINT JUDGMENT ON JURY
21                                           VERDICT
     THIS DOCUMENT RELATES ONLY
22   TO:                                     Trial Date: November 5, 2019
23                                           Judge: Hon. Andre Birotte, Jr.
     Pedante, Mark v. Ford Motor Company,
24   et. Al., 2:17-cv-06656-AB-FFM           Courtroom: 7B

25                                           6(( &+$1*(6
26
27
28



                        JOINT [PROPOSED] JUDGMENT ON JURY VERDICT
